In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 17-1507
JOSEPH MILLER,
                                                 Plaintiff-Appellant,
                                v.

MICHAEL DOWNEY, et al.,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                    Central District of Illinois.
            No. 2:14-cv-2211 — Colin S. Bruce, Judge.
                    ____________________

  ARGUED DECEMBER 5, 2018 — DECIDED FEBRUARY 8, 2019
               ____________________

   Before FLAUM, ROVNER, and SCUDDER, Circuit Judges.
   SCUDDER, Circuit Judge. Between 2012 and 2013, the Jerome
Combs Detention Center in Kankakee, Illinois, prohibited
inmates from receiving any newspapers. While awaiting trial
on bank robbery charges, Joseph Miller’s family bought him
a $279 subscription to the Chicago Daily Law Bulletin to help
him with his case. Deeming the Law Bulletin a newspaper, jail
oﬃcials precluded Miller from receiving it. Miller responded
with a lawsuit challenging the jail’s prohibition and
2                                                  No. 17-1507

confiscation of the publication and seeking to recover the
subscription fee. The district court construed the lawsuit as
requiring it to answer, not the narrow question of whether
Miller had a right to receive a legal publication like the Law
Bulletin, but instead the broader question of whether the jail’s
ban on all newspapers oﬀended the First Amendment. In the
end, the district court upheld the newspaper ban and
awarded summary judgment to the defendant jail oﬃcials.
Because the district court erred in reaching and resolving such
a broad constitutional question—and the record was not fully
developed as it pertains to the jail’s restriction on legal
publications—we vacate the district court’s judgment and
remand for further proceedings.
                               I
                               A
     Pursuant to an agreement between the United States
Marshals Service and the Kankakee County Sheriﬀ’s Oﬃce,
Joseph Miller was detained at the Jerome Combs Detention
Center or JCDC from February 2012 to August 2014 while
awaiting trial and sentencing on federal charges. Because the
jail did not provide inmates access to federal case law, Miller,
a federal prisoner, asked his family to buy him a subscription
to a legal publication covering federal criminal law. He
wanted to better understand his case and assist with his
defense, so his family ordered a one-year subscription to the
Chicago Daily Law Bulletin and arranged for delivery to him at
the facility.
   Miller never received his subscription. He instead learned
that the publication was deemed contraband because, accord-
ing to Assistant Chief of Corrections Chad Kolitwenzew,
No. 17-1507                                                    3

“[t]he Inmate Handbook states [the jail does] not allow news-
papers.” Issues of the Law Bulletin, therefore, were intercepted
every day for ten months and disposed of by jail staﬀ without
any notice to Miller.
    The JCDC’s policy on inmate mail was not a model of clar-
ity during the relevant period. The jail did not maintain a
written policy listing what items inmates were prohibited
from receiving. Rather, and as best we can tell, the jail consid-
ered newspapers contraband because the Inmate Handbook
did not expressly say inmates could possess them. Jail oﬃcials
viewed the Law Bulletin as a newspaper because (and appar-
ently only because) it was printed on newsprint.
    Adding to the confusion, however, is that during this same
period the jail permitted inmates to receive personal
subscriptions to Prison Legal News. This was so even though
Prison Legal News, just like the Law Bulletin, is printed on
newsprint. So, too, was Prison Legal News not listed as a
permitted item in the JCDC Inmate Handbook.
                               B
     In 2014, after learning that copies of the Law Bulletin had
been delivered to the JCDC and filing multiple grievances
with the jail, Miller filed a pro se complaint alleging that the
jail’s disposal of the publication, especially with no notice to
him, violated the First Amendment and the Due Process
Clause of the Fourteenth Amendment.
    Upon screening Miller’s complaint pursuant to 28 U.S.C.
§ 1915A, the district court determined that Miller stated a
colorable First Amendment claim against three jail oﬃcials
and the Kankakee County Sheriﬀ. Following discovery the
defendants moved for summary judgment. Although Miller’s
4                                                   No. 17-1507

suit focused narrowly on the JCDC’s prohibition of the Law
Bulletin—which he repeatedly stressed and explained was a
legal publication and not a daily newspaper akin to the
Chicago Tribune—the defendants’ motion instead asked the
district court to treat Miller’s claims as broadly challenging
the JCDC’s newspaper ban. They argued that safety and
security risks posed by excess paper in the jail warranted a
total ban on newspapers, including the Law Bulletin.
     The district court accepted the defendants’ framing of the
issue and granted their motion. Applying the four-factor test
announced in Turner v. Safley, 482 U.S. 78 (1987), the court con-
cluded that the newspaper ban was permissible given the
jail’s security, safety, and staﬃng concerns. The summary
judgment record, as the district court saw it, showed that in-
mates had used newspapers to flood cells and conceal contra-
band—circumstances justifying a categorical ban. The court
also found that the defendants provided evidence that allow-
ing inmates personal newspaper subscriptions “would un-
necessarily strain staﬀ resources in monitoring the amount of
paper within the facility and sorting the incoming mail.” The
policy was not an “exaggerated response to legitimate peno-
logical concerns,” the court continued, because the jail af-
forded inmates alternative ways to stay current on the news
(for example, by watching television) and to work on their le-
gal cases by reading Prison Legal News and using the jail’s law
library.
   On appeal, and now represented by counsel, Miller re-
news his contention that the confiscation of the Law Bulletin
violated his rights under the First Amendment. He also ar-
gues the district court committed error by altogether failing to
No. 17-1507                                                   5

address, and perhaps implicitly rejecting, his due process
claim.
                               II
                               A
    The district court painted with much too broad a brush
and resolved a case never brought by Joseph Miller. Miller is
a gifted writer and his pro se complaint, prepared in pencil on
notebook paper, was remarkable for its clarity and precision.
He alleged that the defendant jail oﬃcials violated his consti-
tutional rights by confiscating not a newspaper of general cir-
culation, but rather a legal publication, the Law Bulletin. He
explained that he needed the publication because the JCDC
had neither a law library nor any research materials concern-
ing federal case law.
    Miller took the same care in opposing the defendants’ mo-
tion for summary judgment, emphasizing that permitting him
(and other federal inmates housed in the Kankakee facility) to
receive the Law Bulletin (or another legal publication) would
not flood the facility with paper, overwhelm mailroom staﬀ,
or create excessive security risks. In plain and simple terms,
Miller implored the district court to treat his claims for what
they were—a lawsuit challenging the JCDC’s prohibition and
confiscation of a legal publication—and not for what they
were not—a request to receive a newspaper.
    Though Miller may not have realized it, his submissions
to the district court aligned perfectly with the precept that
federal courts, as courts of limited jurisdiction, should strive
to decide constitutional cases narrowly and refrain from an-
swering questions broader than necessary to resolve the case
or controversy before them. The symmetry between Miller’s
6                                                   No. 17-1507

position and the principle of narrow constitutional decision-
making jumps oﬀ the pages of his submissions to the district
court. And it is this exact principle that charts a straightfor-
ward course for resolving Miller’s claims.
    The resolution of Miller’s claims on summary judgment
did not require the district court to answer whether a jail’s
blanket ban on newspapers oﬀends the First Amendment.
Miller’s counsel rightly observes that the trendline on that
question favors Miller. But the defendants are equally right to
observe that the question entails complexity because some of
the pertinent precedent, including our prior decision in
Kincaid v. Rusk, 670 F.2d 737 (7th Cir. 1982), predates the
Supreme Court’s decision in Turner. In Turner the Court
modified preexisting law by announcing a new four-factor
test for assessing prison regulations that impinge on inmates’
constitutional rights. See 482 U.S. at 89–91. There is no dispute
that the Turner test applies where, as here, a policy implicates
a prisoner’s First Amendment rights, including the right to
read while detained. See King v. Fed. Bureau of Prisons, 415 F.3d
634, 638 (7th Cir. 2005) (“Freedom of speech is not merely
freedom to speak; it is also freedom to read.”). And so too are
the defendants right to observe that a proper analysis of
Miller’s claim would have to consider whether qualified
immunity shielded them from liability if the JCDC’s blanket
newspaper ban transgressed the First Amendment.
    Another factor counseling in favor of taking Miller’s claim
as he pleaded it is that the Kankakee facility overhauled its
publication policy in June 2015. The JCDC now supplies the
facility with multiple daily copies of USA Today and permits
inmates to receive subscriptions to up to four magazines per
month. This change suggests that broadly ruling on the
No. 17-1507                                                    7

constitutionality of the JCDC’s prior policy was unnecessary.
And this is particularly so given that just days after Miller
filed his complaint—seeking not only money damages but
also declaratory and injunctive relief—the district court
learned he was transferred to another facility, rendering his
request for injunctive relief moot. Put diﬀerently, when faced
with a First Amendment challenge to an outdated policy
brought by an inmate no longer housed at the facility in ques-
tion, the district court should have resolved the case on nar-
rower grounds, focusing precisely on the case and contro-
versy brought by Miller. See generally ISI Int’l v. Borden Ladner
Gervais LLP, 256 F.3d 548, 552 (7th Cir. 2001) (emphasizing
that “federal courts are supposed to do what they can to avoid
making constitutional decisions, and strive doubly to avoid
making unnecessary constitutional decisions”).
    The proper path was to answer the narrow and specific
claim advanced by Miller—whether the jail’s confiscation of
his subscription to the Law Bulletin violated the First Amend-
ment. See Hedgwood v. City of Eau Claire, 676 F.3d 600, 603 (7th
Cir. 2012) (explaining that principles of “judicial restraint”
counsel in favor of resolving “as-applied challenges before fa-
cial ones in an eﬀort to decide constitutional attacks on the
narrowest possible grounds and to avoid reaching unneces-
sary constitutional issues”).
                               B
   Similar considerations caution against us reaching the
merits of Miller’s First Amendment claim in the first instance.
The better approach is to allow the district court and parties
the initial opportunity to address the issues presented anew
and through the narrower frame of how the Turner factors
8                                                     No. 17-1507

apply to the JCDC’s confiscation of Miller’s subscription to a
legal publication, the Law Bulletin.
    Suﬃce it for us to oﬀer but a few observations relevant to
a narrowed consideration of the Turner factors. The district
court’s initial assessment of Miller’s claim rooted itself in facts
unsupported by the summary judgment record. For example,
the court assessed the second Turner factor (whether alterna-
tive means of exercising the asserted right—here the right to
receive and read legal publications—remain available to the
inmate) on the view that the JCDC had a law library with re-
sources on federal case law available to federal inmates like
Miller. The record shows otherwise. The JCDC had no law li-
brary, and while inmates had access to an electronic database
with Illinois legal resources, Miller contends that there was a
dearth of material on federal law in the jail—a point that went
uncontested by the defendants.
    On this same factor, it appears that the JCDC’s policy
(throughout Miller’s detention) allowed inmates to receive
subscriptions to Prison Legal News. The district court viewed
this access as important without recognizing that the record
left unclear whether, contrary to the jail’s policy, inmates were
in fact being allowed to receive the publication. Regardless, it
is not enough to say, as the district court suggested, that one
legal publication is just like the next and thus Prison Legal
News suﬃced to serve a federal inmate’s every legal need.
What is more, the district court failed to recognize that Prison
Legal News—just like the Law Bulletin—is published on news-
print, a fact casting at least some doubt on the JCDCʹs conten-
tion that banning all newsprint publications was essential to
prison safety, a consideration relevant to the first Turner fac-
tor.
No. 17-1507                                                      9

    On remand, the right analysis asks whether permitting in-
mates to receive subscriptions to legal publications (subject to
reasonable limitations) jeopardized institutional objectives to
such an extent as to justify the JCDC’s confiscation of the Law
Bulletin. On this front we make three final observations. First,
the district court did not consider whether the JCDC’s change
of policy in 2015—to allow inmates to receive up to four mag-
azine subscriptions—warranted discounting the rationale
supporting the JCDC’s decision to ban the Law Bulletin (and,
if so, to what degree) due to concerns associated with excess
paper. See Turner, 482 U.S. at 89 (“[T]here must be a ‘valid,
rational connection’ between the prison regulation and the le-
gitimate governmental interest put forward to justify it.”)
(quoting Block v. Rutherford, 468 U.S. 576, 586 (1984)).
    Second, the record on summary judgment contained very
few examples of any publications being used to create safety
risks within the facility. And none of the examples the defend-
ants did provide relate to newsprint publications. Though
mindful that courts must aﬀord substantial deference to
prison administrators on matters of institutional security, see
Overton v. Bazzetta, 539 U.S. 126, 132 (2003), that latitude is not
boundless: defendants still must present evidence “demon-
strating a specific security concern that bears a nexus to the
prohibited conduct.” Riker v. Lemmon, 798 F.3d 546, 557 (7th
Cir. 2015).
    Third, we note based on the public record that the JCDC’s
prohibition of the Law Bulletin seems in substantial tension, if
not direct conflict, with the County Jail Standards promul-
gated by the State of Illinois. See Ill. Admin. Code tit. 20,
§ 701.180 (providing that inmates in county facilities “may re-
ceive … periodicals subject to inspection and approval by jail
10                                                    No. 17-1507

personnel”). The record is silent as to whether the JCDC is a
facility subject to the County Jail Standards, and, if so, what
specific security concerns prevented the facility from adher-
ing to the regulation and allowing Miller to receive his sub-
scription to the Law Bulletin. That the Jail Standards seem to
permit inmates to receive all periodicals, while still ensuring
prison safety, suggests that Kankakee’s prohibition of an even
narrower class of publications (specifically, legal publica-
tions) was an exaggerated response to its proﬀered security
concerns, a consideration relevant to the entire Turner analy-
sis. See Beard v. Banks, 548 U.S. 521, 528 (2006). This too war-
rants consideration on remand.
                                III
    We owe a final word to Miller’s procedural due process
claim. Miller alleged that jail oﬃcials confiscated and de-
stroyed his copies of the Law Bulletin without any notice or
opportunity for him to appeal this action. In his amended
complaint, he expressly cast this allegation in terms of a vio-
lation of the Fourteenth Amendment’s Due Process Clause.
The district court, however, did not address this claim, per-
haps on the view that it was entirely duplicative of Miller’s
First Amendment claim. But that is not so. Indeed, at a
broader level, the imperative of fair process may take on
added significance in the domain of free speech. See, e.g.,
Henry P. Monaghan, First Amendment “Due Process,” 83 Harv.
L. Rev. 518 (1970).
   Due process requires that the decision to censor inmate
mail must be accompanied by “minimum procedural safe-
guards.” Procunier v. Martinez, 416 U.S. 396, 417 (1974), over-
ruled on other grounds by Thornburgh v. Abbott, 490 U.S. 401
(1989); see also Perry v. Secʹy, Fla. Depʹt of Corr., 664 F.3d 1359,
No. 17-1507                                                   11

1368 (11th Cir. 2011) (applying this standard to a due process
claim). This standard has generally required oﬃcials to pro-
vide inmates with notice and an opportunity to object to a
confiscation of their mail. See Martinez, 416 U.S. at 418. Miller
deserves the opportunity on remand to have this claim con-
sidered under these standards.
   For these reasons, we VACATE the judgment of the district
court and REMAND for further proceedings.